UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1594


PRENTIS L. HERNDON,

                   Plaintiff - Appellant,

             v.

ALUTIIQ EDUCATION AND TRAINING, LLC,

                   Defendant - Appellee,

             and

JANINA ZEQUEIRA-PEREZ,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00072-AWA-DEM)


Submitted: September 18, 2018                           Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Prentis L. Herndon, Appellant Pro Se. Kristina H. Vaquera, JACKSON LEWIS PC,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Prentis L. Herndon appeals the district court’s order granting summary judgment

to his former employer Alutiiq Education & Training, LLC, on his employment

discrimination and retaliation claims.    We have reviewed the record and find no

reversible error. Accordingly, although we grant Herndon leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Herndon v. Alutiiq Educ.

& Training, LLC, No. 2:16-cv-00072-AWA-DEM (E.D. Va Apr. 25, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3